DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE and amendment filed on 6/24/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Claims 1-2, 10-11 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pechter et al. (US 4,918,587),  Fossum et al. (US 4,888,679), Craft et al. (US 2013/0138867) and Por et al. (US 2014/0136748).
With respect to claim 1, Pechter teaches of a device, comprising: a first memory and a second memory adapted for coupling to a processing circuit (fig. 1; column 2, line 66-column 3, line 2; where the even and odd memory banks are connected to the processor),
a plurality of actual addresses of the first memory and the second memory alternately corresponding to a plurality of reference addresses of the processing circuit (column 2, lines 12-14, column 2, line 66-column 3, line 14; where the addresses are consecutive sequential addresses to the even and odd memory banks); and
an accessing circuit coupled to the first memory and the second memory and configured to: receive a read command corresponding to a reference read address from the processing circuit (fig. 1; column 3, lines 6-14; where the memory address is received from the processor) and
convert the reference read address to an actual read address of the first memory and the second memory (column 4, lines 15-20; where the first operation corresponds to a virtual address that is translated to a real address);
read a first read data and prefetch a second read data, wherein the first read data is read from a first one of the first memory and the second memory and the second read data is prefetched from a second one of the first memory and the second memory, according to the actual read address and a next first actual read address adjacent to the actual read address (column 3, lines 27-33; where the output data from the even memory bank is selectively latched by the even data transceiver register and where the odd address memory bank data is latched into odd data transceiver register), and
output the first read data to the processing circuit (column 3, lines 59-66; where the even latched data is transmitted onto processor bus 11).
Pechter fails to explicitly teach of (1) read a first read data and prefetch a second read data simultaneously, (2) prefetch a third read data from the first one of the first memory and the second memory and prefetch a fourth read data from the second one of the first memory and the second memory, simultaneously, according to a next second actual address and a next third actual read address, while the processing circuit is idle and not providing a next read command to the accessing circuit.
However, Fossum teaches of read a first read data and prefetch a second read data simultaneously (fig. 2, 7; column 5, line 59-column 6, line 19, column 12, lines 34-53; where three memory are accessed simultaneously to perform reads.  In the combination with Pechter, these operations are the read and prefetch operations of Pechter).
The combination of Pechter and Fossum fails to explicitly teach of prefetch a third read data from the first one of the first memory and the second memory and prefetch a fourth read data from the second one of the first memory and the second memory, simultaneously, according to a next second actual address and a next third actual read address, while the processing circuit is idle and not providing a next read command to the accessing circuit.
However, Craft teaches of prefetch a third read data from the first one of the first memory and the second memory and prefetch a fourth read data from the second one of the first memory and the second memory, simultaneously, according to a next second actual address and a next third actual read address, while the processing circuit is not providing a next read command to the accessing circuit (paragraph 19; where two second physical memory addresses are pre-fetched into the other buffers of the flash controller in parallel with the transfer of data into the host computing system. Since both are prefetched in parallel with the data transfer, they must be in parallel to each other as well.  This is done only when there is no other request already pending from the host computing system).
The combination of Pechter, Fossum, and Craft fails to explicitly teach of while the processing circuit is idle.
However, Por teaches of performing prefetching while the processor is in an idle state (paragraph 20, 44, 48; where the prefetch engine performs prefetching while the processor is in a deep C-state period).
Pechter and Fossum are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Pechter and Fossum before the time of the effective filing of the claimed invention to allow for simultaneous access to the memory banks of Pechter as taught in Fossum.  Their motivation would have been to more quickly access the memory.
Pechter, Fossum, and Craft are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Pechter, Fossum, and Craft before the time of the effective filing of the claimed invention to perform parallel prefetching in the combination of Pechter and Fossum as taught in Craft.  Their motivation would have been to more efficiently access the memory.
Pechter, Fossum, Craft, and Por are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Pechter, Fossum, Craft, and Por before the time of the effective filing of the claimed invention to perform the parallel prefetching of the combination of Pechter, Fossum, Craft, when the processor is in a deep sleep state as taught in Por.  Their motivation would have been to conserve power (Por, paragraph 3).
With respect to claim 10, the combination of Pechter, Fossum, Craft, and Por teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as indicated above with respect to claim 1.
With respect to claims 2 and 11, the combination of Pechter and Fossum teaches of wherein when the next read command corresponding to a next first reference read address and the next first reference read address corresponds to the next first actual read address, the accessing circuit is configured to prefetch the third read data from the first one of the first memory and the second memory, and is configured to prefetch the fourth read data from the second one of the first memory and the second memory simultaneously, according to the next second actual address and the next third actual read address (Pechter, fig. 1-2; column 3, line 59-column 4, line 20; Fossum fig. 2, 7; column 5, line 59-column 6, line 19, column 12, lines 34-53; Craft, paragraph 19; Por, paragraph 20, 44, 48; where in the combination when the accesses are sequential the PRE/ and SEQ/ signals are activated and the operation performs consecutive prefetching.  In the combination with Fossum, this would occur simultaneously to the memory banks); and
when the next first reference read address does not correspond to the next first actual read address, the accessing circuit is configured to read a fifth read data from the first one of the first memory and the second memory, and is configured to prefetch a sixth read data from the second one of the first memory and the second memory, according to a memory read address corresponding to the next first reference read address and a next first memory read address adjacent to the memory read address (fig. 1-2; column 3, line 39-column 4, line 4; when the address is not consecutive, the PRE/ is active and SEQ/ is inactive whereby the first prefetch operation is carried out again).
The reasons for obviousness are the same as indicated above with respect to claims 1 and 10.
With respect to claims 4 and 13, Pechter teaches of a first read register and a second read register respectively configured to temporarily store the first read data and the second read data (fig. 1; column 3, lines 27-38; even and odd transceiver registers 12 and 14).
With respect to claims 5 and 14, Pechter teaches of wherein the plurality of actual addresses of the first memory and the second memory correspond to data of one word length (column 2, lines 20-23; where the memory is a two bank word interleaved memory).
With respect to claims 6 and 15, Pechter teaches of wherein an Mth actual address of the plurality of actual addresses of the first memory corresponds to an (2M-1 )th reference address of the plurality of the reference addresses of the processing circuit, wherein an Mth actual address of the plurality of the actual addresses of the second memory correspond to an 2Mth reference address of the plurality of the reference addresses of the processing circuit, and wherein M is a positive integer greater than or equal to 1 (column 2, lines 12-30; since the addresses are sequentially numbered addresses, the first real address in the even bank corresponds to the first virtual address.  M=1 so 2*1-1=1, the first virtual address.  The first real address of the odd bank corresponds to the second virtual address, M=1 so 2*1=2, thus the second virtual address).
With respect to claim 9, Pechter teaches of wherein the device has a structure without a write register (fig. 1; column 2, line 66-column 3, line 26; the prefetch address counter (claimed structure) does not contain a write register).
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pechter, Fossum, Craft, and Por as applied to claims 1 and 10 above and in further view of Imamizu (US 2008/0250211).
With respect to claims 3 and 12, Pechter teaches of wherein the read command is transmitted from the processing circuit in at least one of unit clocks (fig. 1; column 3, lines 6-14; where the memory address is received from the processor, as this occurs, it must inherently occur in at least one clock cycle),
the first read data and the second read data are read from the first memory and the second memory in two of the unit clocks (fig. 4; column 5, lines 59-62; where data is available for being latched in the register for a clock cycle.  Thus the latching of both data would occur for a total of two clock cycles).
The combination of Pechter, Fossum, Craft, and Por fails to explicitly teach of the first read data and the second read data are read by the processing circuit in one of the unit clocks.
However, Imamizu teaches of the first read data and the second read data are read by the processing circuit in one of the unit clocks (paragraphs 102-103; where one cycle after outputting the read address, the read data is on the processor bus for the processor).
Pechter, Fossum, Craft, and Por and Imamizu are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Pechter, Fossum, Craft, Por, and Imamizu before the time of the effective filing of the claimed invention to incorporate the retrieving data in one clock cycle in the combination of Pechter, Fossum, Craft, and Por as taught in Imamizu.  Their motivation would have been to more efficiently access the memory.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pechter, Fossum, Craft, and Por as applied to claims 1 and 10 above and in further view of Cornwell et al. (US 2007/0180186).
With respect to claims 7 and 16, the combination of Pechter, Fossum, Craft, and Por fails to explicitly teach of wherein the accessing circuit is further configured to receive a write command corresponding to a reference write address from the processing circuit, to convert the reference write address to an actual write address of the first memory and the second memory, and the accessing circuit is further configured to write a write data to the actual write address according to the write command.
However, Cornwell teaches of wherein the accessing circuit is further configured to receive a write command corresponding to a reference write address from the processing circuit, to convert the reference write address to an actual write address of the first memory and the second memory, and the accessing circuit is further configured to write a write data to the actual write address according to the write command (paragraph 24; where memory device receives the write request and LBAs of the request are mapped to the physical addresses of the interleaved memory devices to write the data).
Pechter, Fossum, Craft, Por, and Cornwell are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Pechter, Fossum, Craft, Por, and Cornwell before the time of the effective filing of the claimed invention to incorporate the writing data in the combination of Pechter, Fossum, Craft, and Por as taught in Cornwell.  Their motivation would have been to enable updating the memory with more current data.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pechter, Fossum, Craft, Por, and Cornwell as applied to claims 7 and 16 and in further view of Ishikawa.
With respect to claim 17, the combination of Pechter, Fossum, Craft, Por, and Cornwell fails to explicitly teach of wherein the write command is received from the processing circuit in at least a unit clock, wherein the write data is written in two of the unit clocks.
However, Ishikawa teaches of wherein the write command is received from the processing circuit in at least a unit clock, wherein the write data is written in two of the unit clocks (fig. 1, 7; paragraph 39, 43, 77, 82; as the received external command indicates it is a write command, it must have been received during at least one clock cycle.  As the write operation for each bank is interleaved, each bank’s data is written to over two clock cycles).
Pechter, Fossum, Craft, Por, Cornwell, and Ishikawa are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Pechter, Fossum, Craft, Por, Cornwell, and Ishikawa before the time of the effective filing of the claimed invention to incorporate the write interleaving data in the combination of Pechter, Fossum, Craft, Por, and Cornwell as taught in Ishikawa.  Their motivation would have been to enable more efficiently updating the memory with more current data.

Response to Arguments
Applicant's arguments with respect to independent claims 1 and 10 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chow et al. (US 2007/0255891) discloses a multi-channel, multi bank memory that performs concurrent read, write, and prefetch operations.
Cullum et al. (US 2008/0043565) discloses multiple memory banks that can concurrently prefetch data from different banks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138